DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on August 15, 2022, in which claims 1-5, 10 and 17-20 have been amended.  Accordingly, claims 1-20 remain pending for examination.
Status of Claims
3.	Claims 1-20 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morkovine et al. (United States Patent Application Publication No. US 2020/0068026 A1), hereinafter “Morkovine” in view of YANG (United States Patent Application Publication No. US 2013/0166275 A1), hereinafter “YANG” in view of Jalagam et al. (United States Patent Application Publication No. US 2019/0034520 A1), hereinafter “Jalagam”.
	Regarding claim 10, Morkovine discloses a system comprising:	one or more processors (representative system 9A00 of FIG. 9A including data processors 907) (Morkovine, FIG. 9A, paragraph [0110]); and	at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (wherein operations performed by data processor(s) by executing instructions (e.g., program instructions 9021, program instructions 9022, program instructions 9023, etc.) contained in or read into a storage location or memory from any computer readable/usable storage medium such as a static storage device or a disk drive) (Morkovine, FIG. 9, paragraph [0111]), cause the system to:	receive messaging content at a content management system (wherein a set of users (e.g., user 1021, . . . , user 102N) interact with each other and a set of content objects 106 managed at a content management system 350 (See FIG. 3A). Various instances of messages are received at or sent by message processor 312 at content management server 108 (See FIGS. 1A and 3A). In particular, e.g., one class of messages 322 corresponds to application activity posts that are issued from the third-party applications to message processor 312 in response to interaction events that correspond to interactions with content objects 106 performed at the third-party applications. The system utilizes APIs to facilitate communication between the third-party applications and the content management system) (Morkovine, FIGS. 1A and FIG. 3A, paragraphs [0032], [0054]-[0055] and [0059]-[0060]), the content management system and the messaging client application being on different cloud-based systems (wherein again, users 102 (See again, FIG. 1A) may be users of a content management system that facilitates interactions (e.g., authoring, editing, viewing, etc.) over content objects 106 for sharing, collaboration, and/or other purposes. As further shown in FIG. 1A, the plurality of third-party applications is accessible by users 102 to interact with content objects 106 and/or other users. For example, third-party application 1101 might be an application “A” (e.g., a web application, a mobile application, etc.) served by a third-party server 1121 and accessed or accessible by some or all of users 102 to perform such interactions) (Morkovine, FIG. 1A, paragraphs [0031]-[0032]);	provide access to the messaging content to the plurality of users that are authorized to access the workspace of the content management system (wherein when a user accesses a particular content object at the native application (operation 3 in FIG. 1A), a request is issued to activity manager 120 of content management server 108 from the native application to retrieve any application activity that is relevant to that particular user and/or is relevant to that particular content object (operation 4). For example, user “u1” might the access the native application 1041 to interact with file “f2”. In response to a workspace view 11411 being presented at native application 1041, an application activity request associated with user “u1” and file “f2” is issued to activity manager 120. As shown in FIG. 9B, the cloud-based environment supports access to the workspaces through the execution of workspace access codes (e.g., workspace access code 9420, workspace access code 9421, and workspace access code 9422)) (Morkovine, FIGS. 1A and 9B, paragraphs [0036] and [0122]); and	embed the messaging content in the workspace of the content management system (wherein the application activity request invokes the selection of a set of application activity from the corpus of recorded activity associated with the third-party applications (See FIG. 1A, particularly operation 5). Again, the set of application activity is filtered according to the permissions associated with the users and/or the content objects and/or the third-party applications. The set of application activity is selected (and filtered) and then presented as an application activity stream to a user at the user interface of the native application (operation 6)) (Morkovine, FIG. 1A, paragraphs [0036]-[0037]).  Morkovine further discloses (See FIG. 1B) an area for presenting related user activity summaries comprising one or more related user activity entries 152, an area for presenting related content comprising one or more related content entries 154, and an area for presenting recommendations comprising one or more imputed relevant entries 156.  Morkovine notes that the related user activity entries 152, the related content entries 154, and the imputed relevant entries 156 are constituents of and/or derived from application activity stream entries 142 (Morkovine, FIG. 1B, paragraph [0041]).	However Morkovine does not explicitly disclose receiving messaging content at a content management system from a virtual assistant of the content management system that is embedded into a messaging client application, the content management system and the messaging client application being on different cloud-based systems, wherein the virtual assistant is linked to a workspace in the content management system and is configured to interpret at least a portion of a conversation taking place on the messaging client application;	receiving a suggestion from the virtual assistant, the suggestion from the virtual assistant suggests associating the messaging content with the workspace in the content management system, the workspace being an existing workspace or a new workspace in the content management system; and	associating the messaging content with the workspace in the content management system based on the suggestion from the virtual assistant, the workspace including a plurality of users that are authorized to access the workspace to collaborate with each of the plurality of users.	However in an analogous art, YANG discloses receiving messaging content at a content management system from a virtual assistant of the content management system that is embedded into a messaging client application (wherein YANG discloses a user interface display of an instant messaging application 310 (See FIG. 3), which may include several icons that a user may use as suitable and according to the user’s needs. In particular, if a user executes the instant messaging application 310, the user may open a conversation session with registered friends to transmit and/or receive messages to and from the friends. An interpretation bot (which Examiner maps to the recited “virtual assistant”), and which may be a virtual artificial software program, may be added as a friend (and thus embedded into the instant messaging application 310). The added interpretation bot may translate messages transmitted and/or received within the conversation session, particularly, and at least in part, by using database 240 (See FIG. 2). As illustrated in FIGS. 1 and 2, a messaging service providing system 110 may provide an instant messaging service over a network 104 and may utilize an external server 111 as the database 240 (See again, FIG. 2) to perform at least a portion of the translation operation of the processor 230 in addition to the data storage. For clarity, Examiner maps the external server 111 to the recited “content management system”) (YANG, FIGS. 1-3, paragraphs [0031], [0042]-[0043], [0046] and [0048]-[0050]), the content management system and the messaging client application being on different cloud-based systems (wherein again, messaging service providing system 110 (which provides the instant messaging service through the instant messaging applications installed in the user terminals 101-103) may further interact with a separate external server 111 to translate the message) (YANG, FIG. 1, paragraph [0035]), wherein the virtual assistant is linked to a workspace in the content management system and is configured to interpret at least a portion of a conversation taking place on the messaging client application (wherein again, the interpretation bot downloaded and installed onto the user terminals 101-103 and embedded into the instant messaging application 310 (See again, FIG. 3) interprets a conversation between two (or more) users and is also connected to the database 240 which may be part of external server 111 (See again, FIGS. 1 and 2)) (YANG, FIGS. 1-3, paragraphs [0035] and [0050]).	Morkovine and YANG are analogous art because they are from the same problem solving area, namely, collaborative activity across shared content management systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morkovine and YANG before him or her, to modify the content management system of Morkovine to include the additional limitation of receiving messaging content at a content management system from a virtual assistant of the content management system that is embedded into a messaging client application, the content management system and the messaging client application being on different cloud-based systems, wherein the virtual assistant is linked to a workspace in the content management system and is configured to interpret at least a portion of a conversation taking place on the messaging client application, as disclosed by YANG, with reasonable expectation that this would result in an online collaboration system having the added benefit of being able to translate between users of different languages (See YANG, paragraphs [0009] and [011]).  This method of improving the group-based communication platform of Morkovine was well within the ordinary ability of one of ordinary skill in the art based on the teachings of YANG.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Morkovine with YANG to obtain the invention as specified in claim 10.  Morkovine-YANG does not explicitly disclose receiving a suggestion from the virtual assistant, the suggestion from the virtual assistant suggests associating the messaging content with the workspace in the content management system, the workspace being an existing workspace or a new workspace in the content management system; and	associating the messaging content with the workspace in the content management system based on the suggestion from the virtual assistant, the workspace including a plurality of users that are authorized to access the workspace to collaborate with each of the plurality of users.	In an analogous art, however, Jalagam discloses receiving a suggestion from a virtual assistant, the suggestion from the virtual assistant suggests associating the messaging content with a workspace in a content management system, the workspace being an existing workspace or a new workspace in the content management system (wherein Jalagam discloses a user interface dashboard comprising a screen device (e.g., a window, or a panel, or a drawer menu, or an iFrame, etc.) that provides a listing that lists named sets of dynamically-updated collaborative groups of users. Jalagam teaches that the named collaborative groups of users can serve as an entry point (e.g., a hyperlink) for access to additional information pertaining to the named collaborative group. For example, a suggested user groups view 7221 includes a first set of suggested groups 7401 (e.g., “ABC Alum” group, “Sales Team” group, and “Offsite Events” group). Jalagam teaches that the makeup of the suggested groups can be dynamically determined based at least in part on ongoing changing events and/or conditions pertaining to the selected files and folders (e.g., “All Files” of the user, or just “Project Files” of the user)) (Jalagam, FIG. 7B, paragraph [0086]); and	associating the messaging content with the workspace in the content management system based on the suggestion from the virtual assistant, the workspace including a plurality of users that are authorized to access the workspace to collaborate with each of the plurality of users (wherein again, makeup of the suggested groups can be dynamically determined based at least in part on ongoing changing events and/or conditions pertaining to the selected files and folders (e.g., “All Files” of the user, or just “Project Files” of the user)) (Jalagam, FIG. 7B, paragraph [0086]).	Morkovine-YANG and Jalagam are analogous art because they are from the same problem solving area, namely, collaborative activity across shared content management systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morkovine-YANG and Jalagam before him or her, to modify the content management system of Morkovine-YANG to include the additional limitations of receiving a suggestion from a virtual assistant, the suggestion from the virtual assistant suggests associating the messaging content with a workspace in a content management system, the workspace being an existing workspace or a new workspace in the content management system; and	associating the messaging content with the workspace in the content management system based on the suggestion from the virtual assistant, the workspace including a plurality of users that are authorized to access the workspace to collaborate with each of the plurality of users, as disclosed by Jalagam, with reasonable expectation that this would result in an online collaboration system having the added benefit of dynamically-generated collaboration groups which were updated in real time via one or more feeds so as to remain relevant as time progressed (See Jalagam, paragraph [0086]).  This method of improving the group-based communication platform of Morkovine-YANG was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Jalagam.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Morkovine-YANG with Jalagam to obtain the invention as specified in claim 10.
	Claims 17 and 18 are directed to “non-transitory computer-readable medium” claims which perform limitations substantially as described in “system” claim 10, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, as Morkovine-YANG-Jalagam discloses such a “non-transitory computer-readable medium” (further disclosing a computer readable medium) (Morkovine, paragraph [0115]), claims 17 and 18 are rejected under the same rationale.
	In addition, claims 1 and 2 include “method” claims that perform limitations substantially as described in “system” claim 10, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
	As to claim 11, Morkovine-YANG-Jalagam discloses the system of claim 10, wherein the suggestion to associate the messaging content with the existing workspace is based on at least one of the messaging content, the plurality of users, or participants of a messaging thread associated with the messaging content (wherein the makeup of the suggested groups can be dynamically determined based at least in part on ongoing changing events and/or conditions pertaining to the selected files and folders (e.g., “All Files” of the user, or just “Project Files” of the user)) (Jalagam, paragraph [0086]).	As discussed and shown above, Morkovine-YANG and Jalagam are analogous art because they are from the same problem solving area, namely, collaborative activity across shared content management systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morkovine-YANG and Jalagam before him or her, to modify the content management system of Morkovine-YANG to include the additional limitation of wherein the suggestion to associate the messaging content with the existing workspace is based on at least one of the messaging content, the plurality of users, or participants of a messaging thread associated with the messaging content, as disclosed by Jalagam, with reasonable expectation that this would result in an online collaboration system having the added benefit of dynamically-generated collaboration groups which were updated in real time via one or more feeds so as to remain relevant as time progressed (See Jalagam, paragraph [0086]).  This method of improving the group-based communication platform of Morkovine-YANG was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Jalagam.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Morkovine-YANG with Jalagam to obtain the invention as specified in claim 11.
	Regarding claim 12, Morkovine-YANG-Jalagam discloses the system of claim 10, wherein the suggestion to associate the messaging content with the new workspace is based on the messaging content (again, based on files of the user (e.g., all files or certain files/project files)) (Jalagam, paragraph [0086]).	Again, Morkovine-YANG and Jalagam are analogous art because they are from the same problem solving area, namely, collaborative activity across shared content management systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morkovine-YANG and Jalagam before him or her, to modify the content management system of Morkovine-YANG to include the additional limitation of wherein the suggestion to associate the messaging content with the new workspace is based on the messaging content, as disclosed by Jalagam, with reasonable expectation that this would result in an online collaboration system having the added benefit of dynamically-generated collaboration groups which were updated in real time via one or more feeds so as to remain relevant as time progressed (See Jalagam, paragraph [0086]).  This method of improving the group-based communication platform of Morkovine-YANG was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Jalagam.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Morkovine-YANG with Jalagam to obtain the invention as specified in claim 12.
	Regarding claim 13, Morkovine-YANG-Jalagam discloses system of claim 10, wherein the instructions which, when executed by the one or more processors, further cause the system to determine, by the virtual assistant, that keywords found in the messaging content of the messaging client application are associated with the workspace of the content management system (wherein, e.g., the display name of a suggested group might be derived from the name of a file over which there is a preponderance of activity) (Jalagam, paragraph [0086]).	Again, Morkovine-YANG and Jalagam are analogous art because they are from the same problem solving area, namely, collaborative activity across shared content management systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morkovine-YANG and Jalagam before him or her, to modify the content management system of Morkovine-YANG to include the additional limitation of wherein the instructions which, when executed by the one or more processors, further cause the system to determine, by the virtual assistant, that keywords found in the messaging content of the messaging client application are associated with the workspace of the content management system, as disclosed by Jalagam, with reasonable expectation that this would result in an online collaboration system having the added benefit of dynamically-generated collaboration groups which were updated in real time via one or more feeds so as to remain relevant as time progressed (See Jalagam, paragraph [0086]).  This method of improving the group-based communication platform of Morkovine-YANG was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Jalagam.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Morkovine-YANG with Jalagam to obtain the invention as specified in claim 13.
	Regarding claim 14, Morkovine-YANG-Jalagam discloses system of claim 10, wherein the instructions which, when executed by the one or more processors, further cause the system to provide the messaging content from the messaging client application associated with the workspace to a second messaging client application, the messaging client application being on a first cloud-based system and the second messaging client application being on a second cloud-based system, the first cloud-based system being different from the second cloud-based system (wherein as above, users 102 (See again, FIG. 1A) may be users of a content management system that facilitates interactions (e.g., authoring, editing, viewing, etc.) over content objects 106 for sharing, collaboration, and/or other purposes. As further shown in FIG. 1A, the plurality of third-party applications is accessible by users 102 to interact with content objects 106 and/or other users. For example, third-party application 1101 might be an application “A” (e.g., a web application, a mobile application, etc.) served by a third-party server 1121 and accessed or accessible by some or all of users 102 to perform such interactions. As a specific example, file “f2” may be a contract document that is managed at content management server 108 and shared using a first third-party application (e.g., Slack) to facilitate the development of the contract, then be submitted to a second third-party application (e.g., DocuSign) to facilitate execution (e.g., signing) of the contract) (Morkovine, FIG. 1A, paragraphs [0031]-[0032] and [0034]).  The motivation regarding the obviousness of claim 10 is also applied to claim 14.
	Regarding claim 15, Morkovine-YANG-Jalagam discloses system of claim 10, wherein the instructions which, when executed by the one or more processors, further cause the system to receive at the content management system a request to initiate generating an action item based on the messaging content (wherein again, when a user accesses a content object at the native application, a request is issued from the native application to select a set of activities - possibly including third-party application activities - that are relevant to that particular user and/or that are relevant to that particular content object) (Morkovine, paragraph [0024]).  The motivation regarding the obviousness of claim 10 is also applied to claim 15.
	Regarding claim 16, Morkovine-YANG-Jalagam discloses system of claim 10, wherein the instructions which, when executed by the one or more processors, further cause the system to:	associate messaging content from a second messaging client application with the workspace in the content management system (again, activities (e.g., interaction events) associated with the third-party apps are recorded) (Morkovine, FIG. 1A, paragraphs [0031]-[0032] and [0049]); and	embed the messaging content from the second messaging client application in the workspace along with existing content, wherein the existing content includes the messaging content from the messaging client application (wherein again, e.g., an application activity stream 1161 is presented to user “u1” in a workspace view 11412 at native application 1041. More specifically, application activity stream 1161 comprises activity stream entries, that correspond to activity at applications represented by an “S” icon, a “D” icon, and an “F” icon. In some cases, hyperlinks (e.g., http links using hypertext markup language constructs) are added to the application activity stream to facilitate user interactions with the stream entries) (Morkovine, FIG. 1A, paragraph [0037]).  The motivation regarding the obviousness of claim 10 is also applied to claim 16.
	Regarding claim 8, Morkovine-YANG-Jalagam discloses the computer-implemented method of claim 1, wherein the associating of the messaging content with the workspace is automatically performed by the content management system based on keywords found in the messaging content and the workspace (wherein again, e.g., the display name of a suggested group might be derived from the name of a file over which there is a preponderance of activity) (Jalagam, paragraph [0086]).	Again, Morkovine-YANG and Jalagam are analogous art because they are from the same problem solving area, namely, collaborative activity across shared content management systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morkovine-YANG and Jalagam before him or her, to modify the content management system of Morkovine-YANG to include the additional limitation of wherein the associating of the messaging content with the workspace is automatically performed by the content management system based on keywords found in the messaging content and the workspace, as disclosed by Jalagam, with reasonable expectation that this would result in an online collaboration system having the added benefit of dynamically-generated collaboration groups which were updated in real time via one or more feeds so as to remain relevant as time progressed (See Jalagam, paragraph [0086]).  This method of improving the group-based communication platform of Morkovine-YANG was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Jalagam.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Morkovine-YANG with Jalagam to obtain the invention as specified in claim 8.
	Claims 19 and 20 are directed to “non-transitory computer-readable medium” claims which perform limitations substantially as described in “system” claims 11 and 13, respectively, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
	Claims 3-7 and 9 include “method” claims which perform limitations substantially as described in “system” claims 11-15 and 16, respectively, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant’s arguments, as well as request for reconsideration, filed August 15, 2022, have been fully considered but they are moot in view of new ground(s) of rejection.
10.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Griffin (USPGPUB 2018/0176269) discloses a multimodal stream processing-based cognitive collaboration system having a stream processing engine and a Bot subsystem.  The stream processing engine performs cognitive processing of multimodal input streams originated at one or more user devices in a communication session supported by a collaboration service to derive user-intent-based user requests and transmit the user requests over one or more networks.  The Bot subsystem includes a stream receptor and directs the multimodal input streams from the user devices to the stream processing engine to enable the stream processing engine to derive the user requests.  The Bot subsystem also includes a cognitive action interpreter to translate the user requests to action requests and issue the action requests to the collaboration service so as to initiate actions with respect to the communication session.  The Bot subsystem also includes a cognitive responder to transmit, in response to the user requests, multimodal user responses to the one or more user devices (See Griffin, Abstract).
11.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441